OPINION OF THE COURT
Memorandum.
The judgment appealed and the order of the Appellate Division brought up for review should be affirmed, with costs.
We agree with appellant that parties may, in a separation agreement, condition a husband’s obligation to support his wife solely on her refraining from living with another man without the necessity for the husband to also prove that she habitually holds herself out as the other man’s wife as Domestic Relations Law § 248 requires (see, Northrup v Northrup, 43 NY2d 566). If the wife has voluntarily entered into the agreement then the court may not refuse to enforce it absent some overriding public policy reason, not presented here, or alter its provisions without the consent of the parties.
In this case, the parties agreed that the husband’s obligation was to be terminated only if the wife lived with an unrelated male at the former marital residence and the evidence in the record more nearly comports with the Appellate Division’s view that defendant failed to establish the cohabitation required by the agreement.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.